
	

114 HR 3983 IH: Building Opportunity for Student Startups Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3983
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Peters (for himself and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To provide for a report on the role of incubators and accelerators in the commercialization of
			 federally funded research and regional economic development.
	
	
 1.Short titleThis Act may be cited as the Building Opportunity for Student Startups Act or the BOSS Act. 2.National Academies report on incubators and acceleratorsNot later than 1 year after the date of enactment of this Act, the Under Secretary of Commerce for Standards and Technology shall enter into an arrangement with the National Academy of Sciences to conduct a study on the role of incubators and accelerators, including university-based incubators and accelerators, in the commercialization of federally funded research and regional economic development. The study shall—
 (1)include an examination of metrics for comparing startups that have and have not completed incubator or accelerator programs, and include the role of incubators and accelerators in developing regional innovation clusters; and
 (2)identify best practices in the structure, goals, operation, management, and funding mechanisms of leading incubators and accelerators.
			
